PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
More et al.
Application No. 16/871,882
Filed: May 11, 2020
For: Method for Forming Source/Drain Contacts

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 03, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 04, 2022.  A Notice of Abandonment was mailed June 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2898 for appropriate action in the normal course of business on the reply received June 14, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-4584.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET